

113 S2804 IS: Family Asthma Act
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2804IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mrs. Gillibrand (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act with regard to research on asthma, and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Family Asthma
			 Act.2.FindingsCongress finds the following:(1)The number of
			 people ever diagnosed with asthma increased by 50 percent between 1998 and
			 2012.
			 According to
			 the Centers for Disease Control and Prevention, in 2012 more than
			 25,500,000
			 Americans had been diagnosed with asthma, including an estimated 6,800,000
			 children.(2)According to the
			 Centers for Disease Control and Prevention, in 2010 more than 3,400
			 Americans
			 died from asthma. The rate of mortality from asthma is higher among
			 African-Americans and women.(3)The Centers for
			 Disease Control and Prevention report that asthma accounted for
			 approximately 480,000
			 hospitalizations and 2,100,000 visits to hospital emergency
			 departments
			 in 2009.(4)According to the
			 Centers for Disease Control and Prevention, the annual cost of asthma to
			 the
			 United States is approximately $56,000,000,000, including $5,900,000,000
			 in
			 indirect costs from lost productivity.(5)According to the
			 Centers for Disease Control and Prevention, 10,500,000 school days and
			 14,200,000 work days are missed annually as a result of asthma.(6)Asthma episodes
			 can be triggered by both outdoor air pollution and indoor air pollution,
			 including pollutants such as cigarette smoke and combustion by-products.
			 Asthma
			 episodes can also be triggered by indoor allergens such as animal dander
			 and
			 outdoor allergens such as pollen and molds.(7)Public health
			 interventions and medical care in accordance with existing guidelines have
			 been
			 proven effective in the treatment and management of asthma. Better asthma
			 management could reduce the numbers of emergency department visits and
			 hospitalizations due to asthma. Studies published in medical journals have
			 shown that better asthma management results in improved asthma outcomes at
			 a
			 lower cost.(8)In 2011, the
			 Centers for Disease Control and Prevention reported that less than half of
			 people with asthma had been taught how to avoid asthma triggers. More
			 education
			 about triggers, proper treatment, and asthma management methods is
			 needed.(9)The alarming rise
			 in the prevalence of asthma, its adverse effect on school attendance and
			 productivity, and its cost for hospitalizations and emergency room visits,
			 highlight the importance of public health interventions, including
			 increasing
			 awareness of asthma as a chronic illness, its symptoms, the role of both
			 indoor
			 and outdoor environmental factors that exacerbate the disease, and other
			 factors that affect its exacerbations and severity. The goals of the
			 Federal
			 Government and its partners in the nonprofit and private sectors should
			 include
			 reducing the number and severity of asthma attacks, asthma's financial
			 burden,
			 and the health disparities associated with asthma.3.Asthma-related
			 activities of the centers for disease control and preventionSection 317I of the Public Health Service
			 Act (42 U.S.C. 247b–10) is amended to read as follows:317I.Asthma-related
				activities of the centers for disease control and prevention(a)Program for
				Providing Information and Education to the PublicThe Secretary,
				acting through the Director of the Centers for Disease Control and
			 Prevention,
				shall collaborate with State and local health departments to
			 conduct
				activities, including the provision of information and education to
			 the public
				regarding asthma including—(1)deterring the
				harmful consequences of uncontrolled asthma; and(2)disseminating
				health education and information regarding prevention of asthma
			 episodes and
				strategies for managing asthma.(b)Development of
				State Asthma PlansThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall collaborate
			 with State
				and local health departments to develop State plans incorporating
			 public health
				responses to reduce the burden of asthma, particularly regarding
				disproportionately affected populations.(c)Compilation of
				DataThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall, in cooperation with
			 State and local
				public health officials—(1)conduct asthma
				surveillance activities to collect data on the prevalence and
			 severity of
				asthma, the effectiveness of public health asthma interventions,
			 and the
				quality of asthma management, including—(A)collection of
				household data on the local burden of asthma;(B)surveillance of
				health care facilities; and(C)collection of
				data not containing individually identifiable information from
			 electronic
				health records or other electronic communications;(2)compile and
				annually publish data regarding the prevalence and incidence of
			 childhood
				asthma, the child mortality rate, and the number of hospital
			 admissions and
				emergency department visits by children associated with asthma
			 nationally and
				in each State and at the county level by age, sex, race, and
			 ethnicity, as well
				as lifetime and current prevalence; and(3)compile and
				annually publish data regarding the prevalence and incidence of
			 adult asthma,
				the adult mortality rate, and the number of hospital admissions and
			 emergency
				department visits by adults associated with asthma nationally and
			 in each State
				and at the county level by age, sex, race, ethnicity, industry, and
			 occupation,
				as well as lifetime and current prevalence.(d)Coordination of
				Data CollectionThe Director of the Centers for Disease Control
				and Prevention, in conjunction with State and local health
			 departments, shall
				coordinate data collection activities under subsection (c)(2) so as
			 to maximize
				the comparability of results.(e)Collaboration(1)In
				generalThe Centers for Disease Control and Prevention are
				encouraged to collaborate with national, State, and local nonprofit
				organizations to provide information and education about asthma,
			 and to
				strengthen such collaborations when possible.(2)Specific
				activitiesThe Division of Adolescent and School Health is
				encouraged to expand its activities with non-Federal partners,
			 especially
				State-level entities.(f)Additional
				fundingIn addition to any other authorization of appropriations
				that is available to the Centers for Disease Control and Prevention
			 for the
				purpose of carrying out this section, there is authorized to be
			 appropriated to
				such Centers such sums as may be necessary for each of fiscal years
			 2015
				through 2019 for the purpose of carrying out this section.(g)Report to
				Congress(1)In
				generalNot later than 2 years after the date of the enactment of
				this Act, the Secretary shall, in consultation with patient groups,
			 nonprofit
				organizations, medical societies, and other relevant governmental
			 and
				nongovernmental entities, submit to Congress a report that—(A)catalogs, with
				respect to asthma prevention, management, and surveillance—(i)the activities of
				the Federal Government, including an assessment of the progress of
			 the Federal
				Government and States, with respect to achieving the goals of the
			 Healthy
				People 2020 initiative; and(ii)the activities
				of other entities that participate in the program under this
			 section, including
				nonprofit organizations, patient advocacy groups, and medical
			 societies;
				and(B)makes
				recommendations for the future direction of asthma activities, in
			 consultation
				with researchers from the National Institutes of Health and other
			 member bodies
				of the National Asthma Education and Prevention Program who are
			 qualified to
				review and analyze data and evaluate interventions, including—(i)description of
				how the Federal Government may improve its response to asthma
			 including
				identifying any barriers that may exist;(ii)description of
				how the Federal Government may continue, expand, and improve its
			 private-public
				partnerships with respect to asthma including identifying any
			 barriers that may
				exist;(iii)the
				identification of steps that may be taken to reduce the—(I)morbidity,
				mortality, and overall prevalence of asthma;(II)financial burden
				of asthma on society;(III)burden of
				asthma on disproportionately affected areas, particularly those in
			 medically
				underserved populations (as defined in section 330(b)(3)); and(IV)burden of asthma
				as a chronic disease;(iv)the
				identification of programs and policies that have achieved the
			 steps described
				under clause (iii), and steps that may be taken to expand such
			 programs and
				policies to benefit larger populations; and(v)recommendations
				for future research and interventions.(2)Updates to
				Congress(A)Congressional
				requestDuring the 5-year period following the submission of the
				report under paragraph (1), the Secretary shall submit updates and
			 revisions of
				the report upon the request of the Congress.(B)Five-year
				reevaluationAt the end of the 5-year period following the
				submission of the report under paragraph (1), the Secretary shall
			 evaluate the
				analyses and recommendations made under such report and determine
			 whether a new
				report to the Congress is necessary, and make appropriate
			 recommendations to
				the
				Congress..